Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on Aug. 29, 2022 is acknowledged.
Claims 1-20 remain pending in the current application, claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
The requirement for the restriction of Inventions I and II is still deemed proper and is therefore made FINAL.
Claims 1-8 have been considered on the merits.

Status of the Claims 
	Claims 1-20 are currently pending.
	Claims 9-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
	Claims 1-8 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the term: Cell Factor Technologies GPS® System in 0030, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claims 2 and 8 are objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. epidermal growth factor (EGF), insulin-like growth factor (IGF), vascular endothelial growth factor (VEGF), platelet-derived growth factor (PDGF), Interleukin-17 (IL-17)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 6-7, the phrase “administering said growth factors locally into ovarian tissue in a patient in need of treatment”, renders the claim and its dependents indefinite, since it is unclear whether the growth factors in this step are the concentrated growth factors from step d), generally the growth factors present in the platelet rich plasma or the platelet lysate, or from both, the concentrated growth factors and the growth factors present in the platelet rich plasma or the platelet lysate.  For the purposes of compact prosecution, “said growth factors” in the claims will be interpreted to mean to be from the platelet rich plasma or the platelet lysate, since concentrating the growth factors is an optional step that does not need to be performed.
Claims 3-5 are rendered indefinite for since it is unclear how the growth factors are exosomes, microvesicles and subcellular fragments, respectively.  Growth factors are typically proteins or hormones and can be located or contained in exosomes, microvesicles and subcellular fragments. For the purposes of compact prosecution, the claims will be interpreted to mean that the growth factors are located in exosomes, microvesicles and subcellular fragments, respectively. 
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under USC 112 for the reasons set forth above.
Appropriate corrections are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pantos et al. (Abstracts, ESHRE 32nd Annual Meeting, 2016) (ref. of record) as evidenced by Sowemimo-Coker et al. (US 2008/0081367 A1) (ref. of record), Patel (US 2013/0195959 A1) and Hayon et al. (Journal of Molecular Neuroscience, 2012) and in view of Sowemimo-Coker et al. (US 2008/0081367 A1) (ref. of record).
With respect to claim 1, Pantos teaches a method ovarian rejuvenation and folliculogenesis in peri-menopausal women (entire document).  With respect to step a) of claim 1, Pantos teaches obtaining autologous peripheral blood (title and Col. 1 para. 1 and last para.).  With respect to step b) of claim 1, Pantos teaches isolating platelet rich plasma from the peripheral blood (Col. 1 para. 1 and last para.).  With respect to step e) of claim 1, Pantos teaches administering autologous platelet rich plasma (title and Col. 1 para. 1 and last para.).  It is noted that step d) of claim 1, is optional and the growth factors from the platelet rich plasma and/or platelet lysate are concentrated does not need to be performed.
Pantos does not teach the method where the growth factor content of the platelet rich plasma is quantified as recited in step c) of claim 1.  However, Sowemimo-Coker teaches a method of preparing a cell concentrate for therapy including platelet rich plasma (abstract, 0010, 0026 and Example 8).  Sowemimo-Coker teaches quantifying the concentrations of growth factors in the platelet concentrates to determine the concentrations compared to whole blood (0191-0192).  Specifically, with respect to step c) of claim 1, Sowemimo-Coker teaches quantifying the concentrations of growth factors for the original cell solution and the final post-processed cell concentrate after platelet activation (0169). Additionally, with respect to step d) of claim 1, Sowemimo-Coker teaches adding a platelet activation agent to increase the concentration of growth factors in the platelet (concentrating the growth factors) (0183 and 0191-0192).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Pantos to include the steps of quantifying and concentrating the growth factors for the benefits of understanding the increase in growth factor concentration and to have a more concentrated therapeutic to administer as taught by Sowemimo-Coker.  It would have been obvious to one of ordinary skill in the art to include these additional steps in the method of Pantos, since Sowemimo-Coker teaches a similar method of preparing a platelet rich plasma composition for therapeutic purposes and includes the steps of measuring the growth factors and concentrating the growth factors.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Pantos to include the steps of measuring the growth factor content of the platelet rich plasma and to concentrate the growth factors, since similar methods of preparing platelet rich plasma compositions to patients were known to include these steps as taught by Sowemimo-Coker.  
Pantos teaches that platelet contain more than 800 proteins including cytokines, hormones and growth factors (Background), but is silent to whether this includes epidermal growth factor (EGF), insulin-like growth factor (IGF), vascular endothelial growth factor (VEGF), platelet-derived growth factor (PDGF), and/or activin A as recited in claim 2.  However, these growth factors are inherent to platelet as evidence by Sowemimo-Coker and Patel.  Sowemimo-Coker reports that platelets contain growth factors including EGF, IGF, VEGF and PDGF (0147, 0164, 0188 and 0191-0192).  Patel teaches the platelet lysates (would be in platelets as well) can have increased concentrations of PDGF, VEGF, IGF, EGF and activin A (0034).  
With respect to claim 3, the characteristic of the growth factors being contained in exosomes is inherent to platelets, as the claim is being interpreted to mean, as evidenced by Pantos and Haydon.  Pantos reports that growth factors are released in exosomes from platelets (Background).  Hayon reports that platelets shed microvesicles and exosomes (abstract and pg. 659 Col. 2 para. 2).  Hayon reports that platelet microparticles, microvesicles and exosomes contain trophic factors including VEGF and PDGF (pg. 664 Col. 1 para. 2).  
With respect to claim 4, the characteristic of the growth factors being contained in microvesicles is inherent to platelets, as the claim is being interpreted to mean, as evidenced by Haydon.  Hayon reports that platelets shed microvesicles and exosomes (abstract and pg. 659 Col. 2 para. 2).  Hayon reports that platelet microparticles, microvesicles and exosomes contain trophic factors including VEGF and PDGF (pg. 664 Col. 1 para. 2).  
With respect to claim 5, the characteristic of the growth factors being contained in subcellular fragments is inherent to platelets, as the claim is being interpreted to mean, as evidenced by Haydon.  Hayon reports that platelet microparticles which include microvesicles and exosomes are subcellular fragment (abstract and pg. 659 Col. 2 para. 2).    
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pantos as evidenced by Sowemimo-Coker, Patel, and Hayon in view of Sowemimo-Coker (as applied to claims 1-5 above), and further in view of Patel (US 2013/0195959 A1).
The teachings of Pantos and Sowemimo-Coker can be found in the previous rejection above. 
Neither Pantos or Sowemimo-Coker does not teach the method where platelet lysate is isolated, has its growth factor content quantified, and is administered as recited in claim 1.  However, Patel teaches a similar method of administering platelets for wound healing and disorders of body tissue including organs (0001).  In addition, Patel teaches platelet lysates may be used for treatment (0002-0004 and 0023) and that the platelet lysates can have increased concentrations of PDGF, VEGF, IGF and EGF and activin A (0034).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Pantos and Sowemimo-Coker to include platelet lysate for the benefit of stimulating ovarian function by treating the tissue with a more concentrated therapeutic as taught by Patel.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Pantos and Sowemimo-Coker to include platelet lysate in the treatment of ovarian failure, since Patel teaches a similar method of administering either platelets or platelet lysate to treat organs and that the platelet lysate has increased concentrations of growth factors.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Pantos and Sowemimo-Coker to include platelet lysate in the treatment of ovarian failure, since similar methods of administering a platelet composition to patients to heal tissue and organs were known to use platelet lysate as taught by Patel.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pantos as evidenced by Sowemimo-Coker, Patel, and Hayon in view of Sowemimo-Coker (as applied to claims 1-5 above), and further in view of Ljubić et al. (American Journal of Clinical and Experimental Obstetrics and Gynecology, published online Sept. 10, 2017) and Izadyar et al. (US 2012/0083034 A1) (ref. of record).  
The teachings of Pantos and Sowemimo-Coker can be found in the previous rejection above. 
Pantos does not teach the method where the concentration of growth factors are administered at a concentration and frequency sufficient to induce differentiation of oocyte progenitor cells as recited in claim 6.  However, Ljubić teaches treating ovarian follicles with PLRP (platelet-leukocyte rich plasma) to induce the oogenesis (induce the differentiation of oocyte progenitor cells) (abstract and pg. 53 Col. 2 para. 4).  In additional support, Izadyar teaches maturing immature germline cells into haploid gametes including oocytes (0012) by culturing the cells in the presence of growth factors including fibroblast growth factor and epidermal growth factor (0016).  Izadyar teaches a germline cell refers to a reproductive cell such as an oocyte precursor stem cell (0078) and that ““maturation” refers to a process of coordinated biochemical steps leading toward a terminally differentiated cell type” (0082).  
Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Pantos and Sowemimo-Coker to administer the growth factors at a concentration and frequency sufficient to induce differentiation of oocyte progenitor cells  for the benefit of stimulating ovarian function by restoring oogenesis as taught by Ljubić and Izadyar.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Pantos and Sowemimo-Coker to administer the growth factors at a concentration and frequency sufficient to induce differentiation of oocyte progenitor cells, since Ljubić teaches platelet rich plasma induces oogenesis and Izadyar teaches growth factors found in platelets promote the differentiation of oocyte progenitor cells.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Pantos and Sowemimo-Coker to administer the growth factors at a concentration and frequency sufficient to induce differentiation of oocyte progenitor cells, since similar methods of simulating ovarian function were known to administer platelet rich plasma and growth factors at a concentration and frequency sufficient to induce differentiation of oocyte progenitor cells as taught by Ljubić and Izadyar.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pantos as evidenced by Sowemimo-Coker, Patel, and Hayon in view of Sowemimo-Coker (as applied to claims 1-5 above), and further in view of Zhou et al. (Chinese Medical Journal, published online Feb. 5, 2017) (ref. of record), Jang et al. (Yonsei Medical Journal, published online Sept. 28, 2017) (ref. of record),  and Moghadam et al. (Journal of Korean Medical Science, published online Nov. 8, 2016).  
The teachings of Pantos and Sowemimo-Coker can be found in the previous rejection above. 
Pantos does not teach the method where the concentration of growth factors are administered at a concentration and frequency sufficient to induce reduction of fibrotic damage to the ovarian tissue as recited in claim 7.  However, Zhou reports that ovarian fibrosis causes premature ovarian failure (abstract).  Moghadam reports that PRP is a source of growth factors that may induce tissue repair and improve fibrosis (abstract and pg. 13 para. 1).  In addition, Jang reports that platelet-rich plasma treatment can accelerate the regeneration of damaged endometrium and decrease fibrosis (abstract).  
Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Pantos and Sowemimo-Coker to administer the growth factors at a concentration and frequency sufficient to induce reduction of fibrotic damage to the ovarian tissue for the benefit of stimulating ovarian function by decreasing fibrosis as taught by Zhou, Moghadam and Jang.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Pantos and Sowemimo-Coker to administer the growth factors at a concentration and frequency sufficient to induce reduction of fibrotic damage to the ovarian tissue, since Zhou teaches that fibrosis causes premature ovarian failure and Moghadam and Jang teach platelet rich plasma reduces fibrosis in tissues.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Pantos and Sowemimo-Coker to administer the growth factors at a concentration and frequency sufficient to induce reduction of fibrotic damage to the ovarian tissue, since similar methods of repairing tissue function were known to administer platelet rich plasma for the benefit the growth factors present have on decreasing fibrosis as taught by Moghadam and Jang and fibrosis is associated with premature ovarian failure as taught by Zhou.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pantos as evidenced by Sowemimo-Coker, Patel, and Hayon in view of Sowemimo-Coker (as applied to claims 1-5 above), and further in view of Tong et al. (Molecular Medicine Reports, published online Jul. 27, 2017) (ref of record) and Hantoosh et al. (International Journal of Current Research, 2016) (ref. of record).  
The teachings of Pantos and Sowemimo-Coker can be found in the previous rejection above. 
Pantos does not teach the method where the concentration of growth factors are administered at a concentration and frequency sufficient to induce reduction of IL-17 in the ovarian tissue as recited in claim 8.  However, Hantoosh teaches elevated IL-17 is associated with ovarian dysfunction (abstract and pg. 43901 last para., pg. 43902 Col. 2 last para.).  In addition, Tong teaches platelet-rich plasma reduces IL-17 when administered to treat rheumatoid arthritis (abstract).  
Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Pantos and Sowemimo-Coker to administer the growth factors at a concentration and frequency sufficient to induce reduction of IL-17 in the ovarian tissue  for the benefit of stimulating ovarian function by decreasing inflammation and reducing IL-17 levels as taught by Hantoosh and Tong.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Pantos and Sowemimo-Coker to administer the growth factors at a concentration and frequency sufficient to induce reduction of IL-17 in the ovarian tissue, since Hantoosh teaches elevated IL-17 is associated with ovarian dysfunction and Tong teaches that administering platelet-rich plasma reduces IL-17.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Pantos and Sowemimo-Coker to administer the growth factors at a concentration and frequency sufficient to induce reduction of IL-17 in the ovarian tissue, since similar methods of treating tissue with elevated levels of IL-17 were known to administer platelet rich plasma at a concentration and frequency sufficient to reduce IL-17 as taught by Tong and IL-17 is known to be elevated in dysfunctional ovarian tissue as taught by Hantoosh.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632